Citation Nr: 0627779	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  99-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.  He died in November 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in 
November 1998 and that the immediate cause of death was acute 
coronary insufficiency due to acute myocardial infarction.

2.  At the time of his death, the veteran was service-
connected for bilateral pes planus and a scar of the right 
upper back.  After his death, he was service-connected for 
accrued benefits purposes for a low back disorder.

3.  The veteran's death did not result from any disorder 
incurred in or aggravated by service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's death certificate showed that the veteran died 
in November 1998 and that the immediate cause of death was 
acute coronary insufficiency due to acute myocardial 
infarction.
 
Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse from a service-connected or 
compensable disability under 38 U.S.C.A. § 1310 and 38 C.F.R. 
§ 3.312.  To establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death under 38 C.F.R. § 3.312(a).  For 
a service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  

A contributory cause of death is defined as inherently not 
related to the principal cause under 38 C.F.R. § 3.312(c).  
For a service-connected disability to constitute a 
contributory cause, it must be shown that it "contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of 
death."  Id.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection. 

The Board must also determine whether the veteran had a 
disability incurred in or aggravated by service that was 
either the principal, or primary, cause of death, or that it 
was a contributory cause of death.  In its review of the 
record, the Board must determine whether the evidence 
supports the claim or if it is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's death certificate showed that the immediate 
cause of death was acute coronary insufficiency due to acute 
myocardial infarction.  Treatment records on the night of the 
veteran's death show that he had chest pain with respiratory 
distress and had taken two nitroglycerin tablets before 
calling emergency medical services.  On arrival at the 
hospital, the veteran was in cardiac arrest.  At the 
hospital, attempts were made to revive the veteran, but he 
expired.  At the time of his death, the veteran was service-
connected for bilateral pes planus and a scar of the right 
upper back.  After his death, he was service-connected for 
accrued benefits purposes for a low back disorder.  The 
appellant's claim fails because there is no competent 
evidence of a nexus between any disorder incurred in or 
aggravated by service and a principal or contributory cause 
of the veteran's death.  

The appellant contends that the veteran died due to 
tachycardia, which was noted on his service separation 
examination.  She states that the diagnosis of tachycardia in 
service was followed by many years of heart symptoms after 
service and eventually caused his death.  She has also 
indicated that his death was due to a heart disorder 
precipitated by medication he took for his diabetes mellitus, 
Metformin or Glucophage, or by the nitroglycerin he was 
prescribed.  The veteran was diagnosed with type II diabetes 
mellitus prior to his death.

The veteran was not service-connected for diabetes mellitus 
at the time of his death.  A presumption of service 
connection attaches if a veteran is diagnosed with certain 
enumerated diseases associated with exposure to certain 
herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309 (2005); 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2005).  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2005).

Diabetes mellitus type II is included in the listed diseases 
and thus shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service.  See 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.309(e) (2005).  The 
regulation requires that diabetes mellitus must manifest to a 
degree of 10 percent or more at any time after service.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2005).  However, exposure to 
Agent Orange cannot be conceded in this case, as service 
records do not show, and the appellant does not contend, that 
the veteran ever served in the Republic of Vietnam.  
Accordingly, it may not be presumed that the veteran's 
diabetes mellitus was incurred in service.  There is also no 
support for service connection for diabetes mellitus on a 
direct basis because there is no competent evidence of a 
nexus between diabetes mellitus and service.  Finally, there 
is no competent evidence of a nexus between diabetes mellitus 
and a principal or contributory cause of the veteran's death.  

The records reveal that the principal cause of death was 
acute coronary insufficiency due to acute myocardial 
infarction, not the veteran's service-connected pes planus or 
back scar.  Further, the acute coronary insufficiency due to 
acute myocardial infarction has not been shown to be linked 
to service, including to the tachycardia noted on separation 
examination.  Statements by the appellant to the effect that 
the tachycardia noted in service caused the veteran's death 
do not constitute competent medical evidence.  There is no 
evidence in the record showing that the appellant is 
specially trained in this regard.  As a layperson, lacking in 
medical training and expertise, the appellant is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

Two medical opinions have been developed to address the 
question at to whether there is a link between the veteran's 
death and the tachycardia noted in service.  Neither opinion 
supports the claim.  The Board notes that the appellant has 
provided VA with significant documentation referable to heart 
disease and tachycardia developed from articles and 
information found on the internet.  

Medical treatise evidence, like these internet articles, can, 
in some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this 
case, however, the treatise evidence lacks probative value, 
as it merely asserts, for example, that some tachycardias 
could lead to cardiac arrest.  The articles themselves also 
provide no evidence that the veteran's tachycardia noted in 
service in 1965 was, in fact, related to his death from acute 
coronary insufficiency over 30 years later.  These articles 
are not specific to the appellant's claim and are not 
accompanied by a medical opinion addressing the veteran's 
pertinent medical history in relation to the general 
statements made in the treatise evidence.

In 2004, VA developed an expert medical opinion provided by 
E. Daher, M.D., Director of Nuclear Cardiology and Chief of 
the Section of Cardiology at the John D. Dingell VA Medical 
Center in Detroit, Michigan.  Dr. Daher reviewed the evidence 
of record and concluded that "there is no evidence that the 
cause of death of the veteran had its onset when he was in 
the service."  He also opined that "[t]here is also no 
evidence that the death was the result of a disease or injury 
incurred in the service."  Specifically, Dr. Daher did not 
find that the tachycardia noted in service was a symptom or 
manifestation of a disease which was the cause of the 
veteran's death.  Dr. Daher supported this finding by noting 
that the veteran did not complain of any cardiac symptoms at 
the time tachycardia was noted in service; that the 
tachycardia noted in service was minimal, and that the 
tachycardia could have been due to a variety of other causes, 
including low back pain, heat, cold, alcohol consumption, 
drugs, fatigue, or shortness of breath due to smoking.  The 
available medical records reveal that the veteran had a long 
history of smoking.  Dr. Daher also indicated that the weight 
the veteran gained after he left service was a risk factor 
for a heart attack.

The appellant requested that Dr. Daher's opinion be rejected 
as not credible because he had indicated that the veteran's 
occupation as a truck driver likely led to bad eating habits, 
a risk factor for heart disease, and that the veteran's 
tachycardia could have been due to drug use.  The appellant 
reported that the veteran ate healthy meals and that he was 
not a drug user.  She requested that another medical opinion 
be developed.  Another medical opinion was developed; 
however, the Board finds the conclusions reached by Dr. Daher 
to be probative as to the medical nexus question in this 
case.  It is clear that Dr. Daher reviewed the medical 
history in this case, he provided the rationale for his 
opinions, and his conclusions were, in the main, supported by 
the evidence of record.  Therefore, Dr. Daher's opinion will 
not be rejected. 

Regardless, the Board developed another medical opinion in 
2006.  The second opinion was provided by K. Ramasubbu, M.D., 
from the Baylor College of Medicine, Section of Cardiology, 
who was not connected with VA.  Dr. Ramasubbu concluded that 
the veteran's episode of tachycardia was not a manifestation 
of a chronic cardiovascular disorder because he only had five 
documented episodes of tachycardia; the normal documented 
physical examination at the time of the episode in service 
did not raise concern for a pathological condition; and two 
other episodes of tachycardia were seen in the setting of 
pain.  Dr. Ramasubbu noted that "[m]ild tachycardia in the 
setting of pain can be seen as a reaction to pain and is 
usually not deemed to be pathologic."  

Further, Dr. Ramasubbu noted that the veteran's final 
treatment records noted that he was bradycardic (low heart 
rate in the 30's) and concluded that "[t]his presentation 
suggests that acute coronary insufficiency/acute myocardial 
infarction led to the patient's death rather than 
tachycardia."  Dr. Ramasubbu opined that the death of the 
veteran was likely caused by coronary artery disease.  He 
concluded, "[i]t is less likely than not that the veteran's 
ultimately fatal cardiovascular disorder had its onset during 
active service, and it is less likely than not that his death 
is the proximate result of his inservice episode of 
tachycardia or is in any other way causally related to active 
service."

Thus, taking into consideration all the evidence of record, 
the Board does not find that the veteran's cause of death may 
be related to a disability or symptoms that may be associated 
with service.  Based upon a review of the entire record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  

Duty to Assist and Duty to Notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The Board remanded this case in 2001 for compliance with the 
duty to assist and the duty to notify.  A March 2001 letter 
issued by the RO met the four notice requirements specified 
in Pelegrini.  Although that letter did not specifically ask 
the appellant to submit any pertinent evidence in her 
possession, as a practical matter she has been fully notified 
of the need to provide such evidence.  The 2001 notice letter 
informed the appellant of her and VA's respective 
responsibilities in obtaining evidence; notified her that she 
was ultimately responsible for providing the information and 
evidence to support her claims; and informed her that she 
could submit the necessary evidence herself.  Given this 
correspondence, it is untenable that the appellant would have 
refrained from submitting any relevant evidence she might 
have had.  Accordingly, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  

Thereafter, in a February 2002 supplemental statement of the 
case, the RO readjudicated the appellant's claim.  The 
initial adjudication of the claim occurred prior to the 
enactment of the Veterans Claims Assistance Act (VCAA).  
Thus, both the content and the timing of the notice were 
appropriate.  The Board finds no defect in notice that 
results in any prejudice to the appellant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Moreover, the 
appellant has not shown or alleged any prejudice in the 
content of the notice concerning the issue on appeal.

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's pertinent VA treatment 
records, and any private evidence adequately identified by 
the appellant has been associated with the claims folder.  
The appellant has provided medical treatise evidence and has 
not identified any additional available evidence which is 
pertinent to the claims adjudicated in this decision and has 
not been associated with the claims folder.  Two medical 
opinions, one VA and one independent, were also developed.  
Accordingly, the Board finds that the duty to assist was met.

In light of the denial of this claim, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the appellant 
in adjudicating this appeal.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


